Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application filed on 01/18/2019.  Claims 1- 	20 are pending in the case.  Claims 1 and 11 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application No. 16/282,052
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/282,052 (MULTI-STAGE SECURE SMART CONTRACTS).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other, and they share common limitations.  Claim 1 this application is an obvious variant of claim 1 of the 16/282,008 application because both applications recite computing system, comprising a contract creator comprising a first 
generate a plurality of symmetric cryptographic keys K1-Kn, where N>1; encrypt sensitive data for a smart contract into ciphertext using the plurality of symmetric cryptographic keys Kr-N, based on a threshold cryptosystem requiring a subset of at least size R of the plurality of symmetric cryptographic keys K1-Kn to decrypt the ciphertext, where 1≤R≤N;
encrypt the plurality of symmetric cryptographic keys Kr-KN into a corresponding plurality of wrappers Wr-WN using a public cryptographic key e of a contract executor, the public cryptographic key e corresponding to a private cryptographic key E of the contract executor;
generate a plurality of envelopes Vr-WN using a corresponding plurality of public cryptographic keys O1-On of a corresponding plurality of contract oracles C1-CN, wherein:
the plurality of public cryptographic keys O1-On correspond to a plurality of private cryptographic keys O1-On of the plurality of contract oracles Ci-Cn; and the plurality of envelopes Vi-VN comprises:
the corresponding plurality of wrappers W1-WN further
encrypted using the corresponding plurality of public cryptographic keys O1-On; and a corresponding plurality of policies P1-PN, each digitally
authenticated and comprising one or more conditions precedent; and
deploy, to the contract executor, the smart contract comprising the plurality of envelopes V1-VN, the ciphertext, and R.
1-KN based on the plurality of symmetric cryptographic keys using a cryptographic threshold system.  Anything that can be performed on a single key K, a single wrapper, W, or a single envelope, V, can be performed on multiple keys, K1-KN, multiple keys, W1-WN, or multiple envelopes, V1-VN.  Yang (US 20200059454) teaches generating a plurality of symmetric keys (Paragraphs [0041 and 0048] teaches generating a symmetric key set and a key index, wherein the symmetric key set comprises 1-N number of symmetric keys. Rangarajan (US 20190220831) teaches the concept of generating a plurality of envelopes corresponding to a plurality of contract oracles (Paragraph [0093 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 16/282,008
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/252,008 (PROVIDING SMART CONTRACTS INCLUDING SECRETS ENCRYPTED WITH ORACLE-PROVIDED ENCRYPTION KEYS).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious 
generate a plurality of symmetric cryptographic keys K1-Kn, where N>1; encrypt sensitive data for a smart contract into ciphertext using the plurality of symmetric cryptographic keys KrKN, based on a threshold cryptosystem requiring a subset of at least size R of the plurality of symmetric cryptographic keys K1-Kn to decrypt the ciphertext, where 1≤R≤N;
encrypt the plurality of symmetric cryptographic keys Kr-KN into a corresponding plurality of wrappers Wr-WN using a public cryptographic key e of a contract executor, the public cryptographic key e corresponding to a private cryptographic key E of the contract executor;
generate a plurality of envelopes Vr-WN using a corresponding plurality of public cryptographic keys O1-On of a corresponding plurality of contract oracles C1-CN, wherein:
the plurality of public cryptographic keys O1-On correspond to a plurality of private cryptographic keys O1-On of the plurality of contract oracles Ci-Cn; and the plurality of envelopes Vi-VN comprises:
the corresponding plurality of wrappers W1-WN further
encrypted using the corresponding plurality of public cryptographic keys O1-On; and a corresponding plurality of policies P1-PN
authenticated and comprising one or more conditions precedent; and
deploy, to the contract executor, the smart contract comprising the plurality of envelopes V1-VN, the ciphertext, and R.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system in claim 1 of Application No. 16/252,008 to claim generating a plurality of symmetric keys to encrypt sensitive data into ciphertext, then encrypt the plurality of symmetric keys using the public cryptographic key e, and finally generate a plurality of envelopes corresponding to a plurality of contract oracles.  Robinson (US 10,601,585 B1) teaches encrypting sensitive data for a smart contract using the plurality of symmetric cryptographic keys K1-KN based on the plurality of symmetric cryptographic keys using a cryptographic threshold system. Anything that can be performed on a single key K, a single wrapper, W, or a single envelope, V, can be performed on multiple keys, K1-KN, multiple keys, W1-WN, or multiple envelopes, V1-VN.  Yang (US 20200059454) teaches generating a plurality of symmetric keys (Paragraphs [0041 and 0048] teaches generating a symmetric key set and a key index, wherein the symmetric key set comprises 1-N number of symmetric keys. Rangarajan (US 20190220831) teaches the concept of generating a plurality of envelopes corresponding to a plurality of contract oracles (Paragraph [0093]
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  


CLAIMS REJECTIONS
Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
    
           (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 9 and 19 claim "wherein the contract oracle Cx is to decrypt the wrapper Wx of the envelope Vx prior to determining whether the one or more conditions precedent of the policy Px have been satisfied" which directly contradicts the limitation "responsive to determining that the one or more conditions precedent of the policy Px have been satisfied:  decrypt a wrapper Wx of the envelope Vx" in claims 8 and 18 from which the claims 9 and 19 respectively directly depend.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4, 6, 8-10, 11-14, 16, and 18-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Rangarajan et al. 2019/0220831 A1 hereinafter “Rangarajan”, in view of Voorhees (US 20180218176), hereinafter “Voorhees”, in view of Robinson et al. (US 10,601,585 B1) hereinafter “Robinson”. 

Regarding claims 1 and 11 Rangarajan teaches:
A computing system, comprising 
a contract creator (¶ 0055, contract application) comprising a first computing device comprising a first memory and a first processor device coupled to the first memory, (¶0049, ¶0112 lines 3-12, and Fig. 2; lead entity system 200, processing devices 220, and memory device 230)
the contract creator to: 
generate a plurality of symmetric cryptographic keys K1-KN, where N>1; (EN:  If an operation on X is taught, then that same operation performed on multiple X1-XN is also taught.  ¶0086, lines 8-10, ¶0112 lines 3-12; Generate symmetric key 1012.  If one key can be generated, then additional N keys can be similarly generated.)
encrypt sensitive data for a smart contract into ciphertext using the plurality of symmetric cryptographic keys K1-KN, (¶0086, lines 10-11; A messages 1010 (sensitive data) is encrypted with symmetric key 1012.  Other keys can similarly encrypt corresponding sections of sensitive data) … 
… encrypt the plurality of symmetric cryptographic keys K1-KN into a corresponding plurality of wrappers W1-WN using a public cryptographic key e of a contract executor, (¶0086, lines 11-14, and Fig. 10; A public key (e.g., e) is used to encrypt the symmetric key 1012.  This can be performed over the span W1-WN.) the public cryptographic key e corresponding to a private cryptographic key E of the contract executor; (¶0081 teaches each node in a blockchain network, including financial accounts associated with that node is associated with a private key that must be used to publish new data to a block of the blockchain; each private key is associated with a public key (or a "public address") that can be seen and used by other entities without allowing those other entities to gain control of the private key).
and the plurality of envelopes V1-VN comprises:  
the corresponding plurality of wrappers W1-WN further encrypted using the corresponding plurality of public cryptographic keys o1-oN; (EN:  If an operation on X with Y is taught, then that same operation performed on multiple X1-XN with corresponding Y1-YN is also taught; Fig. 8, and ¶0096, lines 1-5; Each supporting entity 116, 118 could generate wrappers W1-WN using public keys o1-oN associated with that corresponding entities signing the corresponding contracts of blocks 808 in Fig. 8) and 
a corresponding plurality of policies P1-PN, each digitally authenticated and comprising one or more conditions precedent; (¶0086 and 0095-0096 teach the system may then package the random symmetric key-encrypted message, the public key of the lead entity-encrypted random symmetric key, and the public key of the beneficiary entity-encrypted random symmetric key into a message envelope; the conditional contract is then sent to a first entity (i.e., contract oracle), and the system th" supporting entity), which can be automatically verified by the system without manual intervention; the conditional contracts will normally authorize the lead entity to withdraw funds associated with a supporting entity or transmit funds of the supporting entity only upon the condition that sufficient funds have been collected.) and   
deploy, to the contract executor, the smart contract comprising the plurality of envelopes V1-VN, the ciphertext, and R.  (¶0086, lines 0103 and Figs 8-10; The smart contract with the envelopes deploys from Fig. 8 blocks 8141-814N to Fig. 9 to where it concludes at blocks 9041-904N.)
Rangarajan does not, but in related art, Voorhees teaches:
generate a plurality of envelopes V1-VN  using a corresponding plurality of public cryptographic keys o1-oN of a corresponding plurality of contract oracles C1-CN, wherein: the plurality of public cryptographic keys o1-on correspond to a plurality of private cryptographic keys O1-ON of the plurality of contract oracles C1-CN;  (¶0122 and 0116-0120 teach the smart contract creator can be configured to: receive a request from a first party, the request having a parameter associated with a contractual relationship, receive a confirmation from a second party comprising an acceptance of the parameter by the second party and create the smart contract on a blockchain network, the parameter and the contractual relationship; the system generates a secure token for the smart contract, wherein the token can be considered a key that confirms that the party proffering the token has the right to sign the contract, 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Rangarajan which teaches generating an envelope that comprises one or more conditions precedent and is digitally authenticated to incorporate the teachings of Voorhees which teaches the envelope is encrypted with the public cryptographic key of a contract oracle.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rangarajan, Voorhees, and Robinson, to provide for a system so that parties may directly engage the smart contract platform/system described herein to secure access to capital in exchange for digital assets and rest assure that the underlying agreement is properly, efficiently and securely executed, monitored, and modified should any violation of any term of the agreement occur and completed.  For example, a borrower may select requested terms of a loan through a platform inside of his or her account (Voorhees ¶0018). The oracle can monitor the loan and watch for required activities by one or more parties based on time windows in which the activities must occur.  If the required activities by both parties do not occur as stated in the smart contract, the oracle can follow a series of actions depending on each situation to correct the loan terms. Under this automated process, once all the loan terms have been completed and after the set 
Rangarajan and Voorhees does not, but in related art, Robinson teaches:
 … based on a threshold cryptosystem requiring a subset of at least size R of the plurality of symmetric cryptographic keys K1-KN to decrypt the ciphertext, where 1 ≤ R ≤ N; (Robinson, col. 6, lines 29-31 and 58-65; Describes decrypting cyphertext with M of N participants required to recover the encrypted cyphertext)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rangarajan, Voorhees, and Robinson, to generate a smart contract responsive to conditions sensed by an oracle as taught in Rangarajan and Voorhees combined with a threshold cryptosystem as taught in Robinson, and to create a smart contract that may be verified by a threshold number of conditions precedent of policy have been satisfied.  The motivation to do so is to provide for an orderly satisfaction of the smart contract even if a few conditions precedent have not been satisfied or are nonfunctional.

Regard claims 2 and 12, Rangarajan, in view of Voorhees, in view of Robinson teaches: 
“The computing system of claim 1 (Rangarajan, in view of Voorhees, in view of Robinson teaches the limitations of claim 1 as discussed above), computing system of claim 1, wherein the threshold cryptosystem comprises Shamir's Secret Sharing cryptosystem. (Robinson, col. 6, lines 29-31 and 58-65)”

Regarding claim 3 and 13, Rangarajan, in view of Voorhees, in view of Robinson teaches: 
“The computing system of claim 1 (Rangarajan, in view of Voorhees, in view of Robinson teaches the limitations of claim 1 as discussed above), 
wherein the contract creator is further to, prior to encrypting the sensitive data for the smart contract and encrypting the plurality of symmetric cryptographic keys K1-KN: receive, from the contract executor, the public cryptographic key e; and
 (Voorhees at ¶0118-0119 teaches the system sends a request to a borrowing party (i.e., contract executer) to post posting of one or more bitcoins (i.e., an asset) as collateral.  Concurrently, the borrowing party/contract executor also creates a unique password (first unique password) (i.e., public key e) to the bitcoin address(s).  The system receives the posted bitcoin(s) (and the first unique password))
receive, from the plurality of contract oracles C1-CN, the corresponding plurality of public cryptographic keys o1-oN. (Voorhees at ¶0119-0120 teaches oracle 250 can be notified to generate its unique password (the third of the three keys).  The system populates the smart contract with the secure token created, the first unique password, the second unique password and the third unique password (i.e., received from the contract oracle).”

Regard claim 4 and 14, Rangarajan, in view of Voorhees, in view of Robinson teaches: 
“The computing system of claim 1, (Rangarajan, in view of Voorhees, in view of Robinson teaches the limitations of claim 1 as discussed above), wherein the contract creator is further to, prior to deploying the smart contract, encrypt the plurality of envelopes V1-VN using the public cryptographic key e.  (Rangarajan, ¶0086 and Fig. 10 teach creating a message envelope(s) using a public key “e” of the lead entity 1016 (i.e., contract creator) before deploying the smart contract).

Regard claim 6 and 16, Rangarajan, in view of Voorhees, in view of Robinson teaches: 
“The computing system of claim 1, (Rangarajan, in view of Voorhees, in view of Robinson teaches the limitations of claim 1 as discussed above), wherein the contract executor comprises a node of a plurality of nodes of a distributed ledger network. (Rangarajan, Figs. 4B and 6, and ¶0077, lines 15-19, Nodes 610, 620, 622, 624, and 626 form a distributed blockchain including an overall distributed ledger that can be compared and verified against the distributed ledgers of other nodes.  Node 610 is the contract executor node).

Regard claim 8 and 18, Rangarajan, in view of Voorhees, in view of Robinson teaches: 
“The computing system of claim 7, (Rangarajan, in view of Voorhees, in view of Robinson teaches the limitations of claim 1 as discussed above), further comprising the plurality of contract oracles Cr-CN, each comprising a corresponding computing device comprising a corresponding memory and a corresponding processor device coupled to the corresponding memory, and communicatively coupled to the contract creator and the contract executor; (Rangarajan ¶0058, lines 1-5, ¶0059, lines 1-3, and Fig. 3 teaches a computing device system 300 with a processor and memory that may be used as part of one or more nodes 410 of the system of Fig. 4B acting as one or more oracle node(s).)
each contract oracle Cx of the plurality of contract oracles C1-CN corresponding to the envelope Vx to: 
determine whether the one or more conditions precedent of the policy Px have been satisfied; and ((Rangarajan ¶0041, 0048, 0093, and 0096-0098 teach the instrument booking engine comprise a database of historical data associated with previous instrument requests, including certain criteria that may correlate with which entities should be chosen as supporting entities (i.e., contract oracles); the first supporting entity system may receive a request and/or a conditional contract; teach with the conditional contract that was sent to the first entity, the system may generate a digital fingerprint or hash of the conditional contract that was transmitted to the first supporting entity; the system may receive digital signatures for each transmitted conditional contract from each respective supporting entity; once this determination has been made, the system transfers contribution amounts from digital wallet block chain addresses of each of the lead entity, the first supporting entity, until the "Nth" supporting entity to a digital wallet block chain address of the beneficiary entity)
responsive to determining that the one or more conditions precedent of the policy Px have been satisfied:  decrypt a wrapper Wx of the envelope Vx using a corresponding private cryptographic key Ox; and (Rangarajan ¶0100 and 0050-x) associated with those participating, supporting entities so to have access to secure wallets (Wx) of those entities, for example.)
transmit the wrapper Wx to the contract executor. (Rangarajan, ¶0096, lines 1-5; Once the condition precedent discussed above is satisfied, The wrapper (Wx) of the secured wallet is forwarded to the contract executor so that the wallet information may be decoded and funds withdrawn per the condition precedent agreement.)”

Regarding claims 9 and 19, Rangarajan, in view of Voorhees, in view of Robinson teaches: 
“The computing system of claim 8, (Rangarajan, in view of Voorhees, in view of Robinson teaches the limitations of claim 1 as discussed above), wherein the contract oracle Cx is to decrypt the wrapper Wx of the envelope Vx prior to determining whether the one or more conditions precedent of the policy Px have been satisfied. (Rangarajan ¶0100 and 0050-0051 teach monitoring execution stages/events of collecting supporting entity commitments to contribute to a lone and corresponding/associated report triggering events (i.e., conditions).  Once conditions are met for a supporting entity an oracle will securely mark those conditions have been met so that funds may securely be collected from that/each supporting entity.  Thus, the x) of a corresponding envelope (Vx) associated with those participating, supporting entities so to have access to secure wallets (Wx) of those entities, for example.)”

Regard claims 10 and 20, Rangarajan, in view of Voorhees, in view of Robinson teaches: 
“The computing system of claim 8, (Rangarajan, in view of Voorhees, in view of Robinson teaches the limitations of claim 1 as discussed above), the contract executor further to: 
decrypt a symmetric cryptographic key Kx of the wrapper Wx using the private cryptographic key E; and (Rangarajan, ¶0087 teaches the beneficiary entity can use the public key (i.e., private key) of the beneficiary entity to decrypt the random symmetric key; which can be done for each Kx of each Wx) 
upon decrypting the subset of at least size R of the plurality of symmetric cryptographic keys K1-KN: decrypt the sensitive data of the ciphertext of the smart contract using the subset of at least size R of the plurality of symmetric cryptographic keys K1-KN; and (Rangarajan, ¶0087 teaches the beneficiary entity using the decrypted random symmetric key to decrypt the message (i.e., sensitive data); which can be done for each KN.)
execute the smart contract using the sensitive data. (Rangarajan, ¶0055 teaches the lead entity applications may execute a transferal of transaction amounts upon a determination that a pooled conditional contract has been successfully triggered.)”

Claims 5 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan, in view of Voorhees, in view of Robinson, and in further view of Huo, et al., US 2020/0175590 A1 (hereinafter Huo). 

Regard claim 5 and 15, Rangarajan in view of Robinson teaches: 
“The computing system of claim 1 (Rangarajan, in view of Voorhees, in view of Robinson teaches the limitations of claim 1 as discussed above), 
Rangarajan, in view of Voorhees, and Robinson do not, but in related art, Huo teaches:
wherein the contract creator is to deploy the smart contract to the contract executor via a secure transport protocol (Huo at ¶0019, lines 19-32 and ¶0048, lines 4-9 teach sending a “Dealpack” type of smart contract over secure transport protocol (STP) to deploy the smart contract)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rangarajan and Robinson with the teachings of Huo, to generate a smart contract as taught in Rangarajan utilizing the secure feature in the secure transport protocol (STP) standard of Huo.  The motivation to do so is to more securely deploy a smart contract over an STP connection to enhance the security of the smart contract while it is being deployed.

Claims 7 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan, in view of Voorhees, in view of Robinson, and in further view of Bell, et al., US 2019/0114706 A1 (hereinafter Bell). 

Regard claim 7 and 17, Rangarajan, in view of Voorhees, in view of Robinson teaches: 
“The computing system of claim 1 (Rangarajan, in view of Voorhees, in view of Robinson teaches the limitations of claim 1 as discussed above), further comprising the contract executor, comprising a second computing device comprising a second memory and a second processor device coupled to the second memory, and communicatively coupled to the contract creator; (Rangarajan ¶0058, lines 1-5, ¶0059, lines 1-3, and Fig. 3 teaches a computing device system 300 with a processor and memory that may be used as part of a lead party system (i.e., contract executor).)
the contract executor to, for each envelope Vx of a subset of at least size R of the plurality of envelopes V1-VN: (Robinson, col. 6, lines 61-65; Describes decrypting cyphertext with M of N participants required to recover the encrypted cyphertext.)
Rangarajan, in view of Voorhees, and Robinson do not, but in related art, Bell teaches:
determine whether the one or more conditions precedent of a corresponding policy Px of the envelope Vx have been satisfied; and (Bell, ¶0038-39 teach the digital asset collateral wallet is a 3-of-4 multisig wallet, wherein three of the four private keys must sign a transaction to successfully move funds out of the collateral 
responsive to determining that the one or more conditions precedent of the policy Px have been satisfied, transmit the envelope Vx to a corresponding contract oracle Cx of the plurality of contract oracles C1-CN. (Bell, ¶0039 and ¶0046-0047 teach the transaction may then be sent to other system participants with a request to sign; as such, a status transaction may be sent to the oracle to request that the oracle perform certain functions relating to the maintenance of the loan collateralized by digital assets; the oracle deployer may receive the loan agreement from the borrower directly).
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rangarajan and Robinson with the teachings of Bell, to generate a smart contract as taught in Rangarajan utilizing the monitoring and assistance of an oracle as taught in Bell.  The motivation to do so is to allow an oracle to more accurately and automatically monitor a smart contract to be sure the contract is properly executed.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                                      /JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435